        Case 21-01179-VFP           Doc 2   Filed 02/17/21 Entered 02/17/21 12:30:48                    Desc Main
                          UNITED          STATES BANKRUPTCY
                                            Document      Page 1 of 1   COURT
                               DISTRICT OF NEW JERSEY
In the matter of:
Derik P. Palmieri
                                                  Debtor
Nancy Blasko


                                                  Plaintiff(s)
                                                                           Case No.          ______________________
                                                                                                   20-22825
v.
Derik P. Palmieri
                                                                           Adversary No.     ______________________
                                                                                                    21-01179


                                                  Defendant(s)             Judge:               Vincent F. Papalia
                                                                                             ______________________


                       SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                              IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.
                                U.S. Bankruptcy Court
             Address of Clerk   Martin Luther King, Jr.
                                Federal Bldg. and U.S. Courthouse
                                50 Walnut Street
                                Newark, NJ 07102
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
                                     Frances Nicotra
             Name and Address of
                                     853 Summit Avenue
             Plaintiff’s Attorney
                                     Jersey City, NJ 07307


If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.

             Address   U.S. Bankruptcy Court                     Courtroom:   Courtroom 3B
                       Martin Luther King, Jr.
                       Federal Bldg. and U.S. Courthouse
                       50 Walnut Street                          Date and Time:
                       Newark, NJ 07102
                                                                         4/22/2021 @ 10:00 am


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT
   TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE
              TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                    Jeanne A. Naughton, Clerk

Date: ___________________________________
      2/17/2021                                                     By: ______________________________________
                                                                        /s/ Maria Figueira
                                                                        Deputy Clerk

                                                                                                             rev.1/4/17

Pursuant to D.N.J. LBR 9019-2, Mediation: Procedures, there is a presumption of mediation in all adversary
proceedings. For more information regarding the mediation program, see the related Local Rules and forms
on the Court’s web site njb.uscourts.gov/mediation.
